Citation Nr: 1723660	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  09-09 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for left knee total arthroplasty, from January 18, 2016.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1986 to August 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claims for a rating in excess of 20 percent for patellofemoral syndrome with degenerative joint disease of the right knee, and a rating in excess of 10 percent for patellofemoral syndrome with degenerative arthritis of the left knee.  The claim was subsequently transferred to the RO in Sioux Falls, South Dakota which, in a June 2008 rating decision, confirmed the previous denial of the claims for increased rating for the right and left knee disorders.

The Board notes that the Veteran filed her claim for increase for her service-connected bilateral knee disabilities on December 7, 2007.  By a rating action in September 2009, the RO assigned a temporary 100 percent rating for the right knee effective August 18, 2009, and a 30 percent rating was assigned, effective from October 1, 2010. 

In July 2012, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further evidentiary development.  

In an August 2013 decision, the Board denied the claims of entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with arthritis, entitlement to a rating in excess of 20 percent for the right knee prior to August 18, 2009, and entitlement to a rating in excess of 30 percent for the right knee from October 1, 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Order, the Court vacated the August 2013 decision of the Board, pursuant to the recommendation of a contemporaneous Joint Motion for Remand (JMR).  

In July 2014 and March 2014, the Board remanded the case for further evidentiary development.  
In a February 2016 rating decision, the RO granted a temporary 100 percent disability rating based on convalescence following surgery on the left knee on January 18, 2016.  The RO assigned a 30 percent rating effective March 1, 2017.  The RO discontinued the rating for patellofemoral syndrome with degenerative arthritis, left knee; effective January 18, 2016.  

In a June 2016 decision, the Board denied entitlement to a rating in excess of 20 percent for patellofemoral syndrome with degenerative joint disease, right knee, prior to August 18, 2009; entitlement to a rating in excess of 30 percent for patellofemoral syndrome with degenerative joint disease, right knee, status post total knee arthroplasty, from October 1, 2010; and entitlement to a rating in excess of 10 percent for patellofemoral syndrome with degenerative arthritis of the left knee, prior to January 18, 2016.  The Board remanded the issue of entitlement to a rating in excess of 30 percent for left knee total arthroplasty, from January 18, 2016, and entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) for further development.  

The Board notes that in a March 2017 statement, the Veteran, through her representative requested a Board hearing.  In another March 2017 statement, the Veteran, through her representative withdrew her request.  See 38 C.F.R. §§ 20.702 (e), 20.704(e) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2017 to determine the current severity of his service-connected left knee total arthroplasty.  While the examiner noted pain on motion, the examiner did not state where objective evidence of painful motion began.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Furthermore, the Board notes that the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As such, a remand is necessary to afford the Veteran another VA examination. 

Additionally, a June 2016 VA treatment record shows that the Veteran reported that she applied for Social Security Disability.  Therefore, on remand such records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

2. Obtain VA treatment records dated February 2017 to the present.  

3. Obtain copies of any SSA decision awarding disability benefits for the Veteran and copies of all medical records upon which any such SSA disability benefit award was based.

4. Schedule the Veteran for a new VA examination to determine the current severity of her left knee disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All indicated studies, including x-rays should be performed.

The examiner should record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible in light of Correia v. McDonald, 28 Vet. App 158 (2016).  The degree at which pain begins must also be documented. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should state whether the left knee replacement results in 1) residuals consisting of intermediate degrees of residual weakness, pain or limitation of motion or 2) chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

The examiner should also discuss the degree of occupational impairment attributable to the Veteran's service-connected left knee disability.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West 2014).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




